Contracts; forfeiture of fraudulent claims. — On June 11, 1976 the court entered the following order:
Before Davis, Judge, Presiding, Nichols and Kunzig, Judges.
*699“This case comes before the court on plaintiff’s motion, filed February 19,1976, for summary judgment, having been considered, together with the response in opposition thereto, without oral argument.
“The case is a companion to Impresos Nacionales, S.A. v. United States, ante at 697, and likewise involves contracts {made in Mexico) between the plaintiff, a Mexican printing firm, and a local branch of the U.S. Agency 'for International Development (AID), as to which the defendant alleges fraud on the part of plaintiff. This case is controlled by our order of this date in Impresos Nacionales, S.A. v. United States, ante at 697. Insofar as they became applicable, the claim-forfeiture statute, 28 U.S.C. § 2514 and the False Claims Act, 31 U.S.C. §§231-235, will be pertinent because, by suing in this court, plaintiff will have made them relevant to this case. The issues other than fraud should be tried along with that question.
“it is therefore ordered that plaintiff’s said motion for ■summary judgment be and the same is denied and the case is returned to the trial division for further appropriate action in view of this order.”